DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  In regard to claim 10, line 1,”a” should be set forth before “authentication tag”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claim 1, the claim recites “a non-conductive substrate adherable to a skin of a subject. The phrase should be read as “a non-conductive substrate configured to be adhered to a skin of a subject” to avoid improperly defining the apparatus in relation to a living being.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claim 1, the claim recites “a non-conductive substrate adherable to a skin of a subject… a disposable connector, connectable to a compatible cable connector of a cable receiving signals from said contacts via said disposable connector for transmitting the signals to a system for measuring bioimpedance”. First of all, the terms of “adherable” and “connectable” are considered as intended use(s) with have insufficient patentable weights and the limitations contain conditional/ optional languages which do not positively claim the limitations (“Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2103 C and 2111.04). The conditional/ optional limitations are not given patentable weight. It is suggested that “configured to be adhered/ connected” should be set forth in the claims.
	In  regard to claims 2-3, the claims recite “…the device being packed with a label”. The relationship between the device and the label are not clearly recited. It is unclear whether the label is a part of the device or it is a separated element not attached/ associated with the device. Clarification is requested by amendments.
	In regard to claims 13-15, the claims recite “the cable”. It is unclear whether the cable is a part of the device or not. Clarification is requested by amendments. It is suggested that a system claim may be set forth in claim 1 which includes the device and the cable.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regard to claims 2-3 and 13-15, the claims recite a “label” and the “cable”. The claims do not provide any structural limiting effects to the claim they depend. It is suggested that “a package” and/or “a system” comprises the recited elements in claims 2-3 and 13-15 should be set forth in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Keren et al. (WO 2006/087696 – applicant cited) or, in the alternative, under 35 U.S.C. 103 as obvious over Keren. In regard to claim 1, Keren discloses a device for transmitting and sensing signals (Figs. 4a- 4L and associated descriptions), the device comprising: a non-conductive substrate adherable to a skin of a subject (sticker, Figs. 4i-4L and associated descriptions); a first and a second electrical contacts printed on said substrate (elements 45 and/or 47, Figs. 4K and 4L and associated descriptions); a disposable connector (the connector can be disposed, Figs. 4K and 4L and associated descriptions), connectable to a compatible cable connector of a cable receiving signals from said contacts via said disposable connector for transmitting the signals to a system for measuring bioimpedance (intended uses which have insufficient patentable weight), said disposable connector having a symmetric shape such that mating between said disposable connector and said compatible cable connector is established at either one of two flipped orientations (Figs. 4K and 4L and associated descriptions).
If it is not inherent that the first and the second electrical contacts are printed on said substrate, Keren further teaches a printed circuit board embodiments (Figs. 9a-9c and associated descriptions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of disposing the first and the second electrical contacts on the substrate with the printing technique to yield predictable results, since one of ordinary in the art would have recognized that the printing technique for conductive contacts/ lines are well known in the art (see at least Figs. 9a-9c and associated descriptions).  The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.
In regard to claim 16, Keren or as modified discloses a method of transmitting and sensing signals (referring to claim 1 above), the method comprising: attaching to a body of a subject a plurality of devices for transmitting and sensing signals (Figs. 4a- 4L and associated descriptions), a plurality of devices (Figs. 2 and 4a- 4L and associated descriptions), wherein each device includes a non-conductive substrate adherable to a skin of a subject (referring to claim 1 above); a first and a second electrical contacts printed on said substrate (referring to claim 1 above); a disposable connector (referring to claim 1 above), connectable to a compatible cable connector of a cable receiving signals from said contacts via said disposable connector for transmitting the signals to a system for measuring bioimpedance (intended uses which have insufficient patentable weight), said disposable connector having a symmetric shape such that mating between said disposable connector and said compatible cable connector is established at either one of two flipped orientations (referring to claim 1 above); connecting a multi-connection cable between said plurality of devices and a connector panel of a bioimpedance measuring system (Fig. 2 and associated descriptions).
	In regard to claims 2-3 and 17-18, Keren or as modified discloses all the claimed limitations except a label with associated eight different locations of an upper part of a body of a subject, wherein said eight different locations comprise: a ventral upper-left region, a ventral upper-right region, a ventral lower-left region, a ventral lower-right region, a dorsal upper-left region, a dorsal upper-right region, a dorsal lower-left region and a dorsal lower-right region. However, Keren further discloses potential locations for attaching the devices (Figs. 2, 4a-4b and 4e-4f and associated descriptions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method to incorporate a label/ instruction document illustrating possible locations for applying the devices, since one of ordinary skill in the art that the user should be instructed to use the devices in suitable locations of the body. The rationale would have been to obtain corresponding sensing results. 
	In regard to claims 4 and 19, Keren or as modified discloses a length of the device, from said contacts to said disposable connector is less than 25 cm (Fig. 4K and associated descriptions).
	In regard to claims 5 and 20, Keren or as modified discloses printed conducting lines leading from said contacts to said disposable connector (referring to claim 1 above; Fig. 4K and associated descriptions).
In regard to claim 9, Keren or as modified discloses said disposable connector is attached to an integral extension of said non-conductive substrate (Fig. 4K and associated descriptions), in a manner that said disposable connector and said non-conductive substrate are parallel to each other (Fig. 4K and associated descriptions).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keren or as modified as applied to claims above, and further in view of Rantala (USPGPUB 2002/0138011). In regard to claim 6, Keren or as modified discloses the device comprises electrodes (Figs. 2 and 4 and associated descriptions; electrodes, pages 6 -14) and said disposable connector comprises a first conducting line connected to said first electrical contact, a second conducting line connected to said second electrical contact (Fig. 4K and associated descriptions) but does not specifically disclose at least one floating conducting line between said first and said second conducting lines.
Rantala teaches a sensing device with electrodes (Figs. 3-7 and associated descriptions) comprises at least one floating conducting line between conducting lines  floating ground, [0004]; [0045]; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device (Keren or as modified) to incorporate the floating ground configuration as taught by Rantala, since both device are measuring device using electrodes and one of ordinary skill in the art would have recognized that  floating ground configuration providing a shielding ground connection for the electrodes (see Rantala). The rationale would have been to providing shielding ground connection for the electrodes.
In regard to claim 7, Keren (or as modified) as modified by Rantala discloses said conducting lines are printed conducting lines (referring to claim 1 above).
In regard to claim 8, Keren (or as modified) as modified by Rantala discloses said conducting lines, and said printed electrical contacts engage a same plane (Fig. 4K and associated descriptions of Keren).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 35 USC 101 and 112 rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Freeman et al. (USPGPUB 2014/0073895 – applicant cited) teaches an electrode padset comprises multiple patient-contacting conductive pads (Figs. 1-10), connector(s) (Figs. 16-17), and a memory chip/ RFID chip disposed on the surface of the pads (Fig. 19). However, the prior art of record does not teach or suggest “authentication tag mounted on, printed on, or integrated with, said disposable connector, said authentication tag being configured for authenticating the device, wherein a combined thickness of said disposable connector and said authentication tag is less than 4 mm”, in combination with the other claimed elements/ steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791